Exhibit 10.7

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of the
30th day of October, 2015, by and between JM Global Holding Company (the
“Company") and FirsTrust China Ltd. (the “Consultant”)

 

WHEREAS, Consultant provides management consulting and advisory services; and

 

WHEREAS, the Company has decided to retain Consultant to provide consulting
services to it and Consultant has agreed to provide such services, on a
non-exclusive basis;

 

NOW, WHEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 

1.Term. The term of this Agreement shall be twelve (12) months, commencing on
October 30, 2015 and ending on October 29, 2016 (the “Term”). Notwithstanding
the foregoing, beginning on the six-month anniversary of this Agreement, this
Agreement may be terminated by either party upon three (3) days written notice
to the other party for any reason. If either party terminates this Agreement
prior to the end of the Term, except as set forth in Section 6.ii., the Company
shall not be required to make any further payments under this Agreement.

 

2.Scope of Advice and Services. The Company is engaging the Consultant, on a
non-exclusive basis, to provide the following services (the “Services”):

 

a)Identify potential merger and acquisition targets for the Company, and provide
necessary business analysis and evaluation of the targets;

 



 

 

 

b)Conduct due diligence of the targeted companies and advise the Company on
specific mergers/acquisitions issues;     c)Following the Business Combination
(as defined in Section 18), assist the Company in preparing and implementing new
business plans with the objective of improving the Company’s long-term growth
potential and delivering value to shareholders;     d)Following the Business
Combination (as defined in Section 18), identify prospective joint venture and
strategic alliance opportunities for the Company (both inside and outside
China), help the Company to negotiate agreements, and advise the Company on
mergers/acquisitions;     e)Assist the Company’s internal and external investor
relations and public relations staff to build market awareness among
institutional investors and other potential investors.

 

3.Consultant’s Availability. During the Term, the Company shall be entitled to
Consultant's services at commercially reasonable times and upon commercially
reasonable notice. The Company, in its sole discretion, may engage other
consultants to render Services of a similar nature to those being rendered by
Consultant, and Consultant, in its sole discretion, may render Services of a
similar nature to those rendered hereunder to a third party so long as
Consultant maintains the confidentiality of the Company’s confidential
information as required by this Agreement. However, the Consultant shall notify
the Company if it performs consulting services for any other person or entity
that could conflict with its obligations under this Agreement.

 

4.Travel. If the Company requests that the Consultant travel, the Company shall
reimburse the Consultant for the travel costs based on invoices, receipts, or
written requests. However, the Consultant shall obtain the Company’s prior
consent, if the travel cost of a single trip exceeds $1,000.

 



 2 

 

 

5.No Authority to Bind Company. The Consultant shall not sign any agreement,
contract or letter of intent for the Company. The Consultant shall not have the
power to bind the Company or to commit the Company to any other legal
obligation.

 

6.Compensation. In consideration of Consultant's entering into this Agreement,
The Company has agreed to pay the Consultant the following compensation:

 

i.The Company has agreed to pay the Consultant a quarterly cash advisory fee of
$60,000, payable quarterly, pro-rated for partial quarters. The first payment of
$60,000 will be paid to the Consultant within 7 working days after the signing
of this agreement. The following payments are payable by the 15th day of each
subsequent quarter, the first such payment being payable on February 15, 2016;

 

ii.20,000 restricted shares of the Company’s common stock (the “Shares”),
issuable to the Consultant or its designated party upon the closing of a
Business Combination (as defined in Section 18). The Shares shall be issuable on
the closing date of the Business Combination regardless of whether this
Agreement has been terminated prior to such date. The Shares shall be entitled
to the same piggy-back registration rights granted by the Company pursuant to
Section 2.2 of that certain Registration Rights Agreement, dated July 23, 2015,
between the Company and certain security holders of the Company.

 

Consultant understands that the certificate(s) representing the Shares will
contain the following restrictive legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN ABSENCE OF (I) AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SHARES UNDER SAID ACT OR (II) AN OPINION OF
COMPANY COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

IN ADDITION, THE TRANSFERABILITY OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS
CONTAINED IN A CONSULTING AGREEMENT BETWEEN THE REGISTERED OWNER OF SUCH SHARES
AND THE COMPANY.

 

7.Type of Relationship. It is agreed that the Consultant is not the Company’s
employee, agent or representative, and this Agreement does not constitute an
employer-employee relationship or a partnership. The consultant shall pay its
own federal, state and local income taxes and other taxes. The Company shall not
deduct any federal and state income taxes, social security tax, unemployment
tax, and employment insurance from the payments due hereunder to the Consultant.

 

8.No Licensed Advice or Services. The Company agrees that the Consultant is NOT:

 

  (a) Rendering legal advice;   (b) Performing accounting services   (c) Acting
as an investment advisor; or   (d) Acting as a broker-dealer within the meaning
of any United States federal and state securities laws.

 

9.Consultant’s Representations.

 

(a)This Agreement has been duly and validly authorized by the Consultant and,
when executed and delivered, will constitute the valid and binding agreement of
the Consultant, enforceable against the Consultant in accordance with its terms.
    (b)At the time the Consultant was offered the Shares, it was, and as of the
date hereof it is, and on the date on which the Shares will be issued to the
Consultant, it will be an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act of 1933, as amended.

 



 3 

 

 

10.No Guaranty. The Company agrees that Consultant cannot guarantee the results
or effectiveness of any services the Consultant provides. Rather, the Consultant
shall use its commercially reasonable efforts to provide advice and conduct its
services in a professional manner and according to good industry practice.

 

11.Confidentiality. The Consultant agrees that any information, such as the
Company’s business, operations or future plans shall be kept confidential.
Absent the Company’s consent, the Consultant shall not disclose confidential
information to any third party, except its lawyers, accountants, commercial
bankers and investment bankers. The Consultant also agrees to sign a
commercially reasonable Confidentiality Agreement and Insider Trading Policy.

 

12.No Assignment. This Agreement and the rights, duties and obligations of the
parties hereunder may not be assigned or delegated by either party in whole or
in part. Any attempt to assign this Agreement shall be null and void.

 

13.Written Modification. Any modification, deletion or addition to this
Agreement requires the written consent of both parties before it can be
enforced. This Agreement is also binding upon the heirs, trustees, and other
legal representatives of both parties.

 

14.Entire Understanding. This Agreement contains the entire understanding
between the parties hereto regarding the transactions described hereby. It
replaces all other agreements between the parties regarding the Consultant’s
services performed for the Company.

 



 4 

 

 

15.Governing Law and Jurisdiction. This Agreement shall be construed according
to the State of New York’s laws and subject to the jurisdiction of New York’s
courts.

 

16.Resolving Disagreements. The parties shall discuss any disagreements. If
necessary, they shall jointly retain the Judicial Arbitration and Mediation
Services (“JAMS”) in New York, New York to arbitrate the disagreement. One
arbitrator selected by JAMS shall be used, unless the parties agree on an
arbitrator.

 

17.Counterparts. This Agreement may be executed in more than two counterparts,
each of which shall be enforceable against the parties executing such
counterparts, and all of which together shall constitute a single document.
Except as otherwise stated herein, a facsimile transmission or copy of the
original documents shall be as effective and enforceable as the original.

 

18.Non-Public Information. The Consultant acknowledges that the United States
securities laws and other laws prohibit any person or entity who has material,
non-public information concerning the Company from purchasing or selling any of
its securities, and from communicating such information to any person or entity
under circumstances in which it is reasonably foreseeable that such person is
likely to purchase or sell such securities. The Consultant acknowledges that the
confidentiality provisions of this Agreement shall be deemed to be an agreement
to keep all non-public information of the Company in confidence as contemplated
by Regulation FD promulgated by the Securities and Exchange Commission. In
addition, the Consultant acknowledges and agrees some of the non-public
information of the Company (including the fact that discussions between the
Consultant and the Company have been undertaken) may be considered “material
non-public information” for purposes of the federal securities laws (“Insider
Information”) and that the Consultant and its officers, directors, employees,
agents and authorized representatives will abide by all securities laws relating
to the handling of and acting upon Insider Information.

 



 5 

 

 

19.Waiver of Claims Against Trust. Reference is made to the final prospectus of
the Company, filed with the Securities Exchange Commission (File No. 333-204995)
(the “Prospectus”), and dated as of July 24, 2015 (the “Effective Date”). The
Consultant warrants and represents that it has read the Prospectus and
understands that the Company has established a trust account containing the
proceeds of its initial public offering (the “IPO”) and from certain private
placements occurring simultaneously with the IPO (collectively, with interest
accrued from time to time thereon, the “Trust Fund”) initially in an amount of
$50,000,000 for the benefit of the Company’s public stockholders (the “Public
Stockholders”) and certain parties and that the Company may disburse monies from
the Trust Fund only: (i) to the Public Stockholders in the event they elect to
redeem the shares of common stock of the Company in connection with the
consummation of the Company’s initial business combination (as such term is used
in the Prospectus) (the “Business Combination”), (ii) to the Public Stockholders
if the Company fails to consummate a Business Combination within 24 months from
the closing of the IPO, (iii) any interest earned on the amounts held in the
Trust Fund necessary to pay any taxes or (iv) to the Company after or
concurrently with the consummation of a Business Combination. For and in
consideration of good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Consultant hereby agrees that it does not now
and shall not at any time hereafter have any right, title, interest or claim of
any kind in or to any monies in the Trust Fund or distributions thereform, or
make any claim against, the Trust Fund, regardless of whether such claim arises
as a result of, in connection with or relating in any way to, any proposed or
actual business relationship between the Company and the Consultant, this
Agreement or any other matter, and regardless of whether such claim arises based
on contract, tort, equity or any other theory of legal liability (any and all
such claims are collectively referred to hereafter as the “Claims”). The
Consultant hereby irrevocably waives any Claims it may have against the Trust
Fund (including any distributions therefrom) now or in the future as a result
of, or arising out of, any negotiations, contracts or agreements with the
Company and will not seek recourse against the Trust Fund (including any
distributions therefrom) for any reason whatsoever (including, without
limitation, for an alleged breach of this Agreement). The Consultant agrees and
acknowledges that such irrevocable waiver is material to this Agreement and
specifically relied upon by the Company to induce it to enter in this Agreement,
and the Consultant further intends and understands such waiver to be valid,
binding and enforceable under applicable law. To the extent the Consultant
commences any action or proceeding based upon, in connection with, relating to
or arising out of any matter relating to the Company, which proceeding seeks, in
whole or in part, monetary relief against the Company, the Consultant hereby
acknowledges and agrees its sole remedy shall be against funds held outside of
the Trust Fund and that such claim shall not permit the Consultant (or any party
claiming on the Consultant’s behalf or in lieu of the Consultant) to have any
claim against the Trust Fund (including any distributions therefrom) or any
amounts contained therein. In the event the Consultant commences any action or
proceeding based upon, in connection with, relating to or arising out of any
matter relating to the Company, which proceeding seeks, in whole or in part,
relief against the Trust Fund (including any distributions therefrom) or the
Public Stockholders, whether in the form of money damages or injunctive relief,
the Company shall be entitled to recover from the Consultant the associated
legal fees and costs in connection with any such action, in the event the
Company prevails in such action or proceeding.

 



 6 

 

  

20.Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (ii) mailed by certified or registered
mail with postage prepaid, on the third (3rd) business day after the date on
which it is so mailed, or (iii) sent by facsimile transmission, without receipt
of confirmation that such transmission has been received:

 

  (a) If to the Company, to:     1615 South Congress Avenue     Suite 103    
Delray Beach, Florida 33445     Attn: Tim Richerson         (b) If to the
Consultant, to:     99 Huangpu Road, Ste. 1701     Shanghai Bund International
Plaza     Shanghai, China, 200080     Attn: Tom Xia

 

or to any other address or number as may have been furnished to the other party
in writing.

 

21.Signing. If this Agreement is consistent with your understanding, please sign
the enclosed copy of it in the space indicated below and return it to the
undersigned. This Agreement is effective immediately after signed.

  

JM Global Holding Company   FirsTrust China Ltd         By:

/s/ Qi (Jacky) Zhang

  Signature

/s/ Tom Xia

Name: Qi (Jacky) Zhang   Name: Tom Xia Title:

Chairman



  Title:

Managing Director

          Date October 30, 2015   Date October 30, 2015

 

 

 

7



 

 